DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billings (D 509,353).

    PNG
    media_image1.png
    250
    186
    media_image1.png
    Greyscale
Bilings discloses all of the limitations of claim 1, i.e., a multi-tool comprising a generally circular body having a top face e.g. upper, Fig. 6; a bottom face lower, Fig. 6; at least one opening extending from the top face to the bottom face Fig. 1, the at least one opening sized and configured to receive a finger of a user Fig. 1, at least capable of; a perimeter face Figs. 4, 5 connecting the top face and the bottom face Figs. 1 & 2, the perimeter face including a convex portion e.g., LF side, Fig. 3 spaced from the at least one opening in a first direction, the convex portion meeting the narrative/functional language of configured to contact a palm of the user; and two or more tools cutting blade/knife and pointed projections, Fig. 1 formed in the body.
Fig. 1.
Regarding claim 3, PA meets the limitations, i.e., concave portion defined by e.g., the LF ear, Fig. 1 adjacent to the convex portion.
Regarding claims 4 and 22, PA meets the limitations, i.e., second concave portion defined by the RT ear, Fig. 1 spaced from the opening in a transvers sideways direction; wherein the first and second concave portions defined by the ears are spaced across a midpoint Fig. 1; wherein the second concave portion 34 is configured to receive a second finger of the user at least capable of, Fig. 1, Hunkele.
Regarding claim 5, PA meets the limitations, i.e., wherein the tools include a projection LF ear with a pointed tip capable of breaking glass.
Regarding claim 6, PA meets the limitations, i.e., wherein the two or more tools include a cutting blade defined by the ears configured at least capble of cutting seatbelts.

Claim Rejections - 35 USC § 103

    PNG
    media_image2.png
    305
    134
    media_image2.png
    Greyscale
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 21-25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mrazek (D 137,916) in view of Hunkele (9,126,324).
Mrazek meets all of the limitations of claim 1, i.e., a multi-tool comprising a body having a top face e.g. LF, Fig. 2; a bottom face RT Fig. 2; at least one opening extending from the top face to the bottom Fig. 1, the at least one opening sized and configured to receive a finger of a user Fig. 1; a perimeter face connecting the top face and the bottom face Figs. 1 & 2, the perimeter face including a convex portion e.g., LF side, Fig. 1 spaced from the at least one opening in a first direction, the convex portion meeting the narrative/functional language of configured to contact a palm of the user; and two or more tools cutting blade/knife and pointed projections (right side), Fig. 1 formed in the body, except for disclosing a generally circular body.

    PNG
    media_image3.png
    205
    542
    media_image3.png
    Greyscale
Hunkele teaches a knife with an ergonomic handle 26 having a generally circular body 28, 31, Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Mrazek with the generally circular handle as taught by Hunkele for ergonomics and comfort. 
Regarding claim 2, PA (prior art, Mrazek modified by Hunkele) meets the limitations, i.e., two openings Fig. 1, Mrazek.
Regarding claims 3 and 21, PA meets the limitations, i.e., concave portion inner surface of the finger opening 34, Fig. 1, Hunkele adjacent to the convex portion meeting the narrative/functional language of claim 21, i.e., capable of being engaged by a pad of a thumb when the opening is engaged by a finger.
Regarding claims 4, 22 and 23, PA meets the limitations, i.e., second concave portion upper surface of the 34, Fig. 1, Hunkele spaced from the opening in a transvers sideways direction; wherein the first and second concave portions upper, 34 defined by 28 and lower, 34 defined by 31 are spaced across a midpoint Fig. 1, Hunkele; wherein the second concave portion 34 is configured to receive a second finger of the user at least capable of, Fig. 1, Hunkele.
Regarding claim 5, PA meets the limitations, i.e., projection RT side, Fig. 1, Mrazek with a pointed tip capable of breaking glass.
Regarding claim 6, PA meets the limitations, i.e., cutting blade Fig. 1, Mrazek capble of cutting seatbelts.

Claim 10 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Anderson et al. (6,318,218 “Anderson”).

    PNG
    media_image4.png
    202
    225
    media_image4.png
    Greyscale
PA (prior art, Mrazek modified by Hunkele) meets all of the limitations of claim 10, as described above, except for disclosing a driving bit as recited in claim 10.
Anderson teaches a multi survival tool comprising a driving bit having a first driving end 34 and a second driving end 36, the first driving end including a first shoulder upper step defined by the center shoulder 32 and the second driving end including a second shoulder lower step defined by the center shoulder 32, the driving bit configured capable of to be received in a 3DM2\12650201 1F8284-00050cavity opening receiving the bit 30 of the body such that the first shoulder contacts the top face when the bit is inversed the upper step will contact the bottom surface of the top face (defined by 12 at 14a) and the second shoulder contacts the bottom face upper surface of the bottom face 12 when oriented as shown in Fig. 5 such that the first driving end extends away from a mid-plane defined Fig. 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the cavity and the driving bit as taught by Anderson in diversifying the tool. Note that top face, bottom face, first and second shoulders depend on the orientation of the body means 12 and the bit 30. 

Claim 24 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Barr (9,815,212).

    PNG
    media_image5.png
    258
    315
    media_image5.png
    Greyscale
PA (prior art, Mrazek modified by Hunkele) meets all of the limitations of the indicated claim, as described above, except for a point tip comprising a driving bit.
Bar teaches a pocket tool with multi-purpose tool 850, Figs. 8 and 17, at least capable of breaking glass and/or driving a bit. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the multipurpose tool as taught by Bar for diversifying the tool. 

Claim 25 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Taylor et al. (8,069,570 “Taylor”).
except for a shrouded blade.

    PNG
    media_image6.png
    120
    355
    media_image6.png
    Greyscale
 Taylor teaches a knife sheath 24, Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the blade sheath as taught by Taylor for safety with conveniently manipulatable illumination means.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
With regards to election of species and withdrawn claim 7, applicant argues that claim 7 should be examined with claim 1, yet provides no reason why claim 7 is of the elected species of Figs. 1A-3B, except that claim 1 is generic. This is not found persuasive, as indicated previously. Specification as originally filed, e.g., in paragraph [0051] defines a rectangular recess 146b “configured to receive a proximal end of the bit”, shown in the non-elected and not indicated as obvious variant of Fig. 5A.
With regards to the anticipation rejection of claim 1, Applicant argues that Mrazek fails to disclose a generally circular body. This newly recited feature overcomes the anticipation rejection, however is met by the combination applied. Specification as originally filed in paragraph [0028], discloses that although a generally circular body 102 is depicted in the figures, any suitable shape may be used. This passage indicates that the shape of the body is not a critical feature. It is also noted that the term “generally circular” is not clearly defined and the shape as disclosed by newly applied reference Billings is considered to meet the term as now recited.


    PNG
    media_image7.png
    237
    648
    media_image7.png
    Greyscale
 The argument regarding the motive for combination that the base reference is for self-defense and cannot be combined, since the knife of the base reference is exposed and thus creates an unacceptable risk is not persuasive, see for example PG Pub 20120204353.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The remarks regarding the newly added claims 21-26 are acknowledged, however the argument regarding the previously applied combination are not persuasive as indicated above.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Pelton and Kelsea are cited to show related inventions, i.e., generally circular body with two or more tools and defining finger opening(s).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 31, 2021						Primary Examiner, Art Unit 3723